Sognier, Judge.
Beckham sued Tuten on a breach of contract for failure to make improvements on and convey certain real estate. A default judgment was entered against Tuten after which the trial court heard evidence on the issue of damages. The trial court without the intervention of a jury entered an award for Beckham in the amount of $9,000. Tuten appeals, claiming that the trial court applied the wrong measure of damages, and that the damages awarded did not reflect those prayed for in appellee’s petition.
The contract price for the land and improvements was $35,000. An expert witness for appellee testified that the fair market value of the property with improvements at the time of the breach was $44,000. “The question of damages is one for the trier of fact (Code § 20-1411) and damages recoverable for a breach of contract are such as arise naturally from the breach (Code § 20-1407).” Prudential Timber &c. Co. v. Collins, 144 Ga. App. 849, 852 (243 SE2d 80) (1978). “The measure of damages for breach of a contract to sell land is the difference between the contract price and the fair market value at the time of the breach. King v. Brice, 145 Ga. 65 (3) (88 SE 960).” Hood v. Hallman, 143 Ga. App. 507, 508 (3) (239 SE2d 194) (1977).
The petition prayed for $10,000 damages representing the difference between the contract price and market value of the property at the time of the breach and the trial court was correct in entering the award for damages in favor of Beckham in the amount of $9,000.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.